Case 6:18-cv-00610-TH-JDL Document 14 Filed 07/14/20 Page 1 of 1 PageID #: 698



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

ROY ALLEN JOHNSON,                              §
                                                §
                                                §   CIVIL ACTION NO. 6:18-CV-00610-TH
              Plaintiff,                        §
                                                §
v.                                              §
                                                §
COMMISSIONER, SOCIAL SECURITY                   §
ADMINISTRATION,                                 §
                                                §
              Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       On November 23, 2018, Plaintiff initiated the above entitled and numbered civil action

pursuant to the Social Security Act, Section 205(g) for judicial review of the Commissioner’s

denial of Plaintiff’s application for Social Security benefits. The case was referred to United

States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On June 24, 2020, the

Magistrate Judge issued a Report and Recommendation concluding that the decision of the

Commissioner should be affirmed and the action be dismissed with prejudice. Docket No. 13.

No objections have been timely filed. Therefore, the Court hereby adopts the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court.

       It is accordingly ORDERED that the decision of the Commissioner is AFFIRMED and

Plaintiff’s complaint is hereby DISMISSED WITH PREJUDICE.

       SIGNED this the 14 day of July, 2020.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
                                                1
